DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim status
The examiner acknowledged the amendment made to the claims on 07/13/2022.
Claims 1, 11 and 25-32 are pending in the application. Claims 1 and 11 are currently amended. Claims 2-10 and 12-14 are cancelled. Claims 25-32 are newly presented. Claims 1, 11 and 25-32 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11 and 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li US Patent Application Publication No. 2010/0021557 A1 in view of Subbiah US Patent No. 5,698,599, hereinafter referred to as Li and Subbiah, respectively.
Regarding claims 1, 11 and 25-32, Li teaches an antimicrobial composition comprising inter alia, sulfoperoxycarboxylic acid, and at least 3 or more of a carboxylic acid including acetic acid, propionic acid, and pelargonic acid (e.g., nonanoic acid), etc. ([0013]; [0073-0075]). Li further teaches that the composition includes 1-60% of a carboxylic acid recited above ([0073-0075]). Li also teaches that the composition is used as an antimicrobial composition for treating animal feed ([0013; 0021; 0032]), which is interpreted to read on the step of mixing the animal feed with an effective amount of the composition.
 The amounts of each carboxylic acid as disclosed by Li encompass those recited in claims 1 and 11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Li is silent regarding the composition comprising trans-2-hexenal or its amount. 
Subbiah teaches a method of inhibiting mycotoxins or microbial infection in animal feed by contacting the animal feed with an effective amount of trans-2-hexenal so as to inhibit mycotoxin production (column 2, line 26-33; column 3, line 1-5 and 43-45). 
Both Li and Subbiah are directed to the compositions for treating animal feed for anti-mycotoxin or antimicrobial purpose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Li by including trans-2-hexenal for anti-mycotoxin or antimicrobial effects.
Li in view of Subbiah is silent regarding the amount of trans-2-hexenal. However, Subbiah discloses that an effective amount of trans-2-hexenal is needed to inhibit mycotoxin. As such, Subbiah recognized that the amount of trans-2-hexenal in the composition is a result effect variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of trans-2-hexenal in the composition such that it could effectively inhibit mycotoxin. Therefore, the amount of trans-2-hexenal recited in claims 1, 11 and 25-32 are merely obvious variants of the prior art.
The limitation “anti-salmonella” as recited in claims 1 and 11 is not considered to further limit the composition. It is the Examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Li in view of Subbiah teaches the essentially same composition as that recited in the instant claims, it is clear that the antimicrobial composition of Li in view of Subbiah would be capable of performing the intended uses, i.e., used as an anti-salmonella composition.

Claims 1 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schur US Patent No. 7,638,114 (hereinafter referred to as Schur).
Regarding claims 1 and 25-28, Schur teaches an antimicrobial disinfection composition comprising GRAS flavor alcohol such as linalool, GRAS flavor acids including pelargonic acid and C2-C10 acid (propionic acid is a C3 acid), and aldehydes compounds such as 2-hexenal (col. 4, lines 16-22 and 52-53; col. 3, line 17 and 40-43; col. 5, line 3-4 and 16, for example). 
 It would have been obvious to have selected trans- isomer of 2-hexenal to include in the composition where Schur teaches 2-hexenal, as one of ordinary skill would have had the reasonable expectation that any 2-hexenal (e.g., trans-2-hexenal) would function effectively in the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with trans-2-hexenal.
Schur teaches the amount of the GRAS flavor alcohol and acid as 0.01-99% and 0-70% or 0.01-30% by weight respectively (see col. 4, lines 27-34). Schur teaches the amount of optional ingredients as 25% or less (col. 5, line 44).
Schur does not expressly teach the herein claimed amount of the herein claimed ingredients. However, it would have been obvious to one of ordinary skill in the art to adjust the amounts of the ingredients, for the reason that the aforementioned ingredients are disclosed by Schur to be antimicrobially active components (column 5, line 48-60). One of ordinary skill in the art would have been motivated to adjust the amounts of the ingredients to arrive at the claimed amounts through no more than routine experimentation. The herein claimed weight ranges are encompassed by the teachings of the cited prior art. The optimization of result effect parameters (e.g., weight amount, weight ratio) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The preamble limitation “anti-salmonella” not considered to further limit the composition. It is the Examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Schur teaches the essentially same composition as that recited in the instant claims, it is clear that the antimicrobial composition of Schur would be capable of performing the intended uses, i.e., used as an anti-salmonella composition.
Claims 11 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schur US Patent Application Publication No. 2007/0087094 (hereinafter referred to as ‘094) in view of Gaumer US Patent No. 6,852,340 (hereinafter referred to as Gaumer).
Regarding claims 11 and 29-32, ‘094 teaches a method of improving the durability of and /or stabilizing microbially perishable product such as animal feed, comprising the step of mixing the animal feed (e.g., treating the surface of the animal feed) with a composition (e.g., process adjuvants) comprising microbicidally active flavoring substances including: aldehyde such as 2-hexenal, one or more acids including acetic acid and pelargonic acid (Abstract; [0002-0004; 0011-0012; 0027; 0029; 0032; 0035; 0039]; claims 18 and 26). 
Where ‘094 teaches 2-hexenal, it would have been obvious to have selected trans- isomer of 2-hexenal to include in the composition, as one of ordinary skill would have had the reasonable expectation that any 2-hexenal (e.g. trans-2-hexenal) would function effectively in the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with trans-2-hexenal.
‘094 is silent regarding the amount of 2-hexenal and pelargonic acid in the composition. However, given that all those compounds are microbicidally active flavoring substances, it would have been obvious to one of ordinary skill in the art to adjust the amounts of the ingredients. The herein claimed weight ranges are encompassed by the teachings of the cited prior art. The optimization of result effective variable (e.g., weight ranges) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
‘094 is silent regarding the composition comprising propionic acid. 
Gaumer teaches a method of reducing or eliminating microorganisms such as bacteria from the surface of an animal feed comprising treating the surface of the animal feed with a composition comprising, inter alia, at least 10% propionic acid and a surfactant, where propionic acid serves to control pH and to inhibit or prevents microorganism formation (Abstract; claim 5; column 1, line 17-31 and 62-65; column 2, line 30-44). 
Both ‘094 and Gaumer are directed to methods of treating an animal feed with compositions comprising carboxylic acid for antimicrobial purpose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘094 by including at least 10% propionic acid in the composition of ‘094 because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The amount of propionic acid as disclosed by Gaumer encompasses that recited in claim 11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The claim limitation “anti-salmonella” is not considered to further limit the composition. It is the Examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that ‘094 in view of Gaumer teaches the essentially same composition as that recited in the instant claims, it is clear that the antimicrobial composition as disclosed by the prior art would be capable of performing the intended uses, i.e., used as an anti-salmonella composition.

Response to Declaration
The declaration under 37 CFR 1.132 filed 07/13/2022 is insufficient to overcome the rejection of pending claims based upon the references applied under 35 U.S.C. 103 as set forth in the last Office action because:
The tables and figures as presented on pages 5-21 of the declaration are barely legible for the office to follow because of the poor resolution. Nor does the declarant explain the data in the declaration and elaborate on why the result is able to rebut the prima facie case of obviousness. Note that MPEP 716.02(b) has made it clear that applicant has the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.
Therefore, the office has determined that the showing in the declaration is not sufficient to overcome the rejection of pending claims.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicant asserts on page 8 of the Remarks that the formulations are diluted to 0.001%, 0.005%, 0.01% , 0.025% , 0.0375% , 0.05% , 0.075% , 0.1%  which are tested against Salmonella.
The office submits that the showing is not commensurate in scope with the claim, for the reason that where the claim is directed to a composition comprising 5-10% pelargonic acid, 31-75% propionic acid and 10-30% hexenal, the diluted solutions used in the inhibitory test would not have each of the claimed ingredients meeting the ranges recited in the claims.
Applicant asserts on page 8 of the Remarks that Table B set forth the result of testing. Applicant then goes on to assert on page 10 that Table C presents the results of Table B in the order of the lowest to highest concentration percentage to achieve 90% efficacy (e.g., Table C is the rearrangement of Table B).
The office submits that the results in Table B and Table C are different. In particular, none of the formulations in Table B and Table C have the same concentration percentage to achieve 90% efficacy (for example, the concentration to achieve 90% efficacy for formulation 1 is 0.019556282 in Table B, while in Table C the value for formulation 1 is 0.862609855 which is lot higher than in Table B). Applicant is invited to clarify the conflicting results. 
Further, the office submits that it is unclear how the concentration percentage to achieve 90% efficacy as shown in the Remarks is obtained. If they are derived from the test results in the declaration, then why the declaration does not have the data for the concentration percentage to achieve 90% efficacy? Similarly, page 16 and page 19 of the Remarks also have data that is missing from the declaration. It is unclear how those data are obtained.
Applicant asserts on pages 12-22 of the Remarks that the data presented show unexpected result. In particular, applicant asserts that the result has shown that formulations having the claimed ingredients within the claimed ranges have superior efficacy in inhibiting salmonella to those that are out-of-scope, and that effect on efficacy by pelargonic acid and propionic acid are contrary to what would have been expected (the showing indicates that the efficacy is higher when the concentration of pelargonic acid or propionic acid concentration is lower).
The office after careful consideration, has determined that result as shown in the Remarks is not sufficient in rebutting the prima facie case of obviousness because:
First, as discussed above, the diluted solutions do not have each ingredient within the claimed range-the showing is not commensurate in scope with the claim.
Second, given that Table B and Table C have shown conflicting results, it is unclear which result set the Office should review.
Third, as discussed above, it is unclear how those concentration percentage to achieve 90% efficacy are obtained, since the declarations do not have those data.
Fourth, a close look at Table C has shown that formulation 16 performs better than formulation 7 and 19, however, formulation 16, 7 and 19 all have the same hexenal and propionic acid concentrations but pelargonic acid concentration in formulation 16 is 2.5% which is outside of claimed range of 5-10% and formulation 7 and 19 both have the claimed pelargonic acid. As such, formulation that has an out-of-scope pelargonic acid actually performs better than those having pelargonic acid within the range as claimed. The result has failed to show the criticality associated with 5-10% pelargonic acid.
Similarly, a comparison of formulation 5 with formulation 11 or formulation 9 has shown that the showing failed to show the criticality associated with 31-75% propionic acid.
Additionally, for the concentration of hexenal, it appears from formulation 18, 17, 7, 15, and 13 that the more hexenal is present in the formulation, the efficacy is higher with formulation having  30% hexenal registering the highest efficacy (e.g., formulation 18). However, data is missing for a formulation that has a hexenal concentration that is higher than 30%. Therefore, the result has not shown the criticality associated with 10-30% hexenal. See MPEP 716.02 (d) II. Demonstrating criticality of a claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
	
 Fifth, the office acknowledges that it is indeed unusual to observe that the efficacy is higher when the concentration of pelargonic acid or propionic acid concentration is lower. However, such a finding is not sufficient in rebutting the prima facie case of obviousness, for the reason that the finding is insignificant when compared with the finding that formulation having claimed ingredient that does not meet the claimed range actually performs better than those formulation the ingredients of which meet the claimed range. A result that shows those formulations having pelargonic acid, propionic acid and/or hexenal falling within the claimed ranges have superior efficacy to those that are out-of-scope would have more weight.
Applicant argues on page 21 of the Remarks that the data demonstrates that the combination of pelargonic acid and trans-2-hexenal provides a synergistic antimicrobial effect.
The office disagree. Nowhere in the result has proved that a synergy exists between pelargonic acid and trans-2-hexenal. Applicant is invited to elaborate on that. Applicant is reminded that a synergy between two ingredients exists if applicant’s data could demonstrate an effect which is greater than the sum of each of the effects taken separately.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793